Citation Nr: 1633601	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 percent for intervertebral disc syndrome, to include as involving the sciatic nerve.  

3.  Entitlement to a compensable rating for erectile dysfunction.  

4.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression, schizoaffective disorder, and bipolar disorder, to include as secondary to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's stepson.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a Travel Board hearing in June 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

[Vito, 

In the hearing, you note that the most recent exams were in 2011.  In fact, they were in 2015 for some disabilities.  Nonetheless, the Veteran still maintains depreciation in functional impairment even since then, and there are outstanding VA and SSA records.  I went ahead and asked for exams for all disabilities, including the SC claim, as per your remand instructions in the hearing worksheet.]

The claims before the Board require additional evidentiary development before a decision can be made.  In essence, the Veteran has identified outstanding federal records which have not been associated with the claims file and, pertinently, has indicated worsening in his service-connected disabilities.  Also, an examination addressing the etiology of current mental health pathology is to be afforded.  The claims are remanded so that federal records can be secured and so that new examinations can occur.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration (SSA) regarding disability benefits awarded by that agency.  Upon securing these records, associate copies with the claims file.  

2.  Obtain all outstanding VA treatment reports, to include clinical consultations dating as recently as June and July 2016.  Associate copies of these treatment records with the claims file.  Should no records be found after exhaustive search, so annotate the claims file.  

3.  Schedule the Veteran for comprehensive VA orthopedic, neurological, genitourinary, and psychiatric examinations to address the following:

*Describe the severity of the service-connected back and knee disabilities as relates to orthopedic manifestations.

 -Specifically, perform range of motion testing and describe where pain begins on active and passive testing.  

-Perform at least three repetitions of the exercises and, if warranted, describe where pain begins after repeated testing.  

-If any pain on motion, incoordination, weakness, or fatigability is noted, the examiner should describe such symptoms and determine additional limitations associated with such manifestations.  

-If the Veteran experiences "flare-ups" of his back and knee symptoms, the examiner should, to the extent possible, describe any additional limitation of motion associated with such flares.  

-The presence or absence of ankylosis should be specifically discussed by the orthopedic examiner.  

-The presence or absence of physician-prescribed bed rest for back symptoms should be specifically discussed by the orthopedic examiner.  

*The neurological examiner should determine the extent of any nerve impairment in the back, and should opine as to if bowel and/or bladder impairment exists and if the extent of any radiculopathy into the extremities.  Lack of sensation, if present, should be expressly described.  

*The genitourinary examiner should comment on the extent of the Veteran's erectile dysfunction.  Specifically, it should be noted as to if there are any neurological or other impairments present which amount to a deformity of the penis or other reproductive organ.  That is, the loss of erectile power as an independent manifestation or, alternatively, as a result of anatomical deformity/abnormality, should be discussed.  

-In addition, responsiveness to medication or other treatment modalities should be discussed.  

*The psychiatric examiner is asked to determine as to if any part of the psychiatric disability picture, to include depression, bipolar disorder, and schizoaffective disorder is, in whole or in part, caused or aggravated beyond the natural progression of the disease process by service-connected disabilities (either acting alone or in concert with other factors).  

-Additionally, the examiner should review the claims file and determine if there is a likelihood that any psychiatric condition had onset in active service.  

ALL OPINIONS ARE TO BE FULLY EXPLAINED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  LACK OF DOCUMENTATION OF SYMPTOMS IN MEDICAL RECORDS, EITHER DURING OR AFTER SERVICE, IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A CONCLUSION.  

3.  Following the above-directed development, re-adjudicate the claims.  Should the claims remain denied, or should the dispositions remain less than fully favorable,  issue a supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




